DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 03/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,259,531 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Due to lengthy nature of the IDS, only summaries and/or abstracts of the disclosed prior art documents are being considered by the examiner. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Cunningham on 03/21/2022.

The application has been amended as follows: 
In the claims:

a unitary wearable medical device comprising: 
an infusion pump; 
a transmitter for transmitting signals to a repeater device: 
a receiver for receiving an alarm signal from the repeater device; 
and an alarm responsive to the alarm signal; 
the repeater device separate from the wearable medical device comprising: 
short-range reception circuitry for, over a given range, receiving signals directly from the wearable medical device; 
short-range transmission circuitry for, over the given range, transmitting alarm signals directly to the wearable medical device; 
longer-range transmission circuitry for, over a longer range exceeding the given range, transmitting the received signals to a user interface located remotely from the patient; and 
longer-range reception circuitry for, over the longer range, receiving alarm signals from the user interface; and 
the user interface comprising: 
interface reception circuitry for receiving signals from the repeater device; 
and 
interface transmission circuitry for transmitting alarm signals to the repeater device, 
wherein the user interface is configured to receive an alarm signal from the repeater and to relay the alarm signal;
wherein the alarm signal comprises notifying a user of the presence of a fault condition, and wherein the fault condition includes an occurrence of an event when the repeater device is separated from the wearable medical device by more than the given range.

	5-6. (Canceled)

10.	(Currently amended) A repeater device system for controlling a patch-sized pump worn on a subject for delivering fluid to the subject, the repeater device system comprising: 
a unitary wearable infusion pump comprising: 
transmission and reception circuitry for sending and receiving signals; 
and an alarm responsive to an alarm signal; 
a repeater separate from the wearable medical device comprising: 
short-range reception and transmission circuitry for, over a given range, sending and receiving signals directly from the pump, the received signals containing data relating to a volume of fluid delivered by the pump and relating to an alarm condition and for sending an alarm signal to the pump; and 
longer-range transmission circuitry for, over a longer range exceeding the given range, directly transmitting the received signals to an interface for monitoring the volume of fluid delivered and the alarm condition; 
wherein the alarm signal comprises notifying a user of the presence of a fault condition, and wherein the fault condition includes an occurrence of an event when the repeater device is separated from the pump by more than the given range. 



17.	(Currently amended) The repeater device in accordance with claim 10

18.	(Currently amended) A repeater system for controlling a medical device, the system comprising: 
a unitary wearable medical devise comprising: 
an infusion pump; 
a receiver for receiving an alarm signal; 
and an alarm responsive to the alarm signal; 
a repeater device separate from the wearable medical device configured to (i) over a given range, receive signals directly from at least one wearable medical device, (ii) over the given range, transmit signals including an alarm signal directly to the wearable medical device, (iii) over a longer range exceeding the given range, transmit the received signals to a user interface located remotely from the patient, and (iv) over the longer range, receive signals from the user interface; and 
a user interface configured to (i) receive signals from the repeater device, and (ii) for transmitting signals to the repeater device, wherein the user interface is configured to receive an alarm signal from the intermediate transceiver and to relay the alarm signal;
wherein the alarm signal comprises notifying a user of the presence of a fault condition, and wherein the fault condition includes an occurrence of an event when the repeater device is separated from the wearable medical device by more than the given range.



Reasons for Allowance
Claims 1-4, 7-14, 17, and 18 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, As per claim 1, Christorphersom teaches a repeater system for controlling a medical device (see e.g. FIGS. 1-8), the system comprising: a wearable medical device (IMD 102 or 132 and communication device 106; see e.g. FIG. 2 and para. [0040]) comprising: an infusion pump (the device 132 can comprise implantable or external pump; see e.g. para. [0040]); a transmitter for transmitting signals to a repeater device (a transceiver to send/receive signals with device 102 or 132 over link 108; see e.g. FIG. 2; see e.g. para. [0027]); a receiver for receiving an signal from a repeater device (a transceiver to send/receive signals with device 102 or 132 over link 108; see e.g. FIG. 2; see e.g. para. [0027]); and the repeater device separate from the wearable device (communication device 112 which is separate from the device 102/132 and the device 106; see e.g. FIG. 1) comprising: short-range reception circuitry for, over a given range, receiving signals directly from the wearable medical device (short range circuitry for exchanging signals with the devices 106, 102/132 over link 110, RF link or IR link for example, see e.g. para. [0028]); short-range transmission circuitry for, over the given range, transmitting signals directly to the wearable medical device (one or more signals are exchanged with over the link 110; see e.g. para. FIG. 1-2 and para. [0028-29]); longer-range transmission circuitry for, over a longer range exceeding the given range, transmitting the received signals to a user interface located remotely from the patient (communicating one or more signals to a remote located applications or systems over a longer range than IR or RF communication link; see e.g. FIG. 1 and para. [0028-29]); and longer-range reception circuitry for, over the longer range, receiving signals from the user interface (bi-direction data communication between implantable device and healthcare provider over the longer range using longer range circuitry i.e. modem, cell phone, Ethernet etc.; see e.g. FIG. 1 and para. [0029-
Christorphersom, further, teaches the disclosed system comprises a 106 device which comprises alarms, speaker, and beeps etc. (see e.g. para. [0031]) which are responsive to an alarm signal, wherein it would have been obvious to one of ordinary skill in the art that the device 106 can be broadly interpreted as a wearable device and can be integrated as a single or unitary device with the device 102/132 since integration of parts has been held obvious in order to save manufacturing time or associated cost. Christorphersom teaches that the raw data from the device 102/132 can be exchanged with the remote device 116 and wherein one or more signals transmitted from the remote device are alert signals which are conveyed all the way to the device 102/132 as discussed earlier (see e.g. para. [0046]), wherein the device 102/132 is also capable of transmitted one or more alarm signals since at least one of the transmitted signals is an alarm signal indicated by data indicating elevated blood pressure, for example, (see e.g. para. [0034]). 
Von, in another prior art reference, teaches a user interface 123, wherein one or more signals from the user interface are relayed (see e.g. FIGS. 4A-4E). 
However, the examiner agrees with applicants’ remarks/arguments that the proposed modification would not render the claimed invention obvious since an alarm relayed to an implanted device inside the patient would not be obvious since it may generate audible or tactile sensation inside 
Similarly, claims 2-4, 7-14, 17, and 18 would be obvious for being same or similar in scope of allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688